UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1431


In re: MICHAEL ANTHONY DARBY,

                Petitioner.


                 On Petition for Writ of Mandamus.
                        (5:07-cr-01253-MBS-1)



Submitted:   July 29, 2014                  Decided:   July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Anthony Darby, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael   Anthony   Darby       petitions   for    a     writ   of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C. § 2255 (2012) motion.          He seeks an order from

this court directing the district court to act.              Our review of

the district court’s docket reveals that, on June 27, 2014, the

district   court   granted   the   Government’s    motion     for    summary

judgment on Darby’s § 2255 motion except as to Darby’s claim

that counsel was ineffective in failing to adequately advise him

regarding a formal plea offer.          The court ordered this claim be

held in abeyance pending an evidentiary hearing.              Accordingly,

because the district court has recently acted on Darby’s § 2255

motion, we deny the mandamus petition as moot.           We grant leave

to proceed in forma pauperis.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                         PETITION DENIED




                                    2